DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 20 recite the limitation “the second fixed sensing point.” This limitation lacks proper antecedent basis in the claims. 
Claims 22 and 23 both recite, in the preamble, “[t]he method of claim 9.” Claim 9 is not directed to a method. It is unclear if these claims are meant to depend from claim 9 (where claim 9 sets forth a system and not a method, while claims 22 and 23 appear to set forth method steps) or if these claims are meant to depend from any of claims 16-20 (which do set forth a method, but are not named in either of claims 22 and 23). Because it is not possible to determine which claim is intended to be the parent of claims 22 and 23, it is impossible to properly ascertain the scope of these claims. Because each of claims 22 and 23 could possibly depend from any one of seven separate claims, the amount of speculation required to properly apply a prior art rejection to these claims is considered to be unreasonable. Therefore, these 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 9-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling et al. (US PG Pub. No. US 2014/0276943 A1, Sep. 18, 2014) (hereinafter “Bowling”) in view of Froggatt et al. (US Patent No. US 7,772,541 B2, Aug. 10, 2010) (hereinafter “Froggatt”) and Beane et al. (US PG Pub. No. US 2002/0183594 A1, Dec. 5, 2002) (hereinafter “Beane”).
Regarding claim 9: Bowling teaches an optical fiber coupled to surgical port (the incision is a “port” for inserting instruments) and having a plurality of fixed sensing points located along a length of the optical fiber and that are fixed relative to the surgical port ([0068]-[0070], fiber optic cable 304, figure 8). Bowling further teaches that the tracked incision is used to create a virtual constraint boundary ([0071]) where such a boundary is used to prevent damage to the retractors or injury to the patient ([0006], [0010]).
While Bowling does not describe in detail the features and configuration of the optical fiber, Bowling does explicitly state that “[t]he flexible shape sensing device 300 including the reflectometer, cable, and other features, and their method of use for determining position are described in U.S. Pat. No. 7,772,541 to Froggatt et al., hereby incorporated by reference.” 
Froggatt et al. teaches providing a light source (column 9, lines 65-67) and an optical fiber having a plurality of fixed sensing points located along a length of the optical fiber (column 9, lines 48-65; figure 5); wherein the optical fiber: is configured to receive an optical signal from the light source (column 9, lines 48-67); and includes a plurality of sensing sections arranged along the length of the optical fiber and configured to modify the optical signal received by the optical fiber in response to a deformation of the optical fiber (column 9, lines 59-61; column 8, lines 18-31); a sensing unit configured to receive a modified optical signal from the optical fiber (column 9, lines 65-67); and a controller operatively coupled to the sensing unit and configured to determine locations in a working coordinate system of the fixed sensing points using the modified optical signal (computer 90).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system and method of Bowling using the optical fiber, light source, sensing unit, and controller of Froggatt in view of the explicit suggestion of Bowling to do so. 
Further regarding claim 9: While Bowling and Froggatt teach an incision having a plurality of retractors (Bowling – [0063], retractors 104), Bowling and Froggatt are silent on a surgical port comprising a flexible wall configured to be inserted into an incision; and the optical fiber being coupled to the surgical port with the plurality of fixed sensing points positioned on the flexible wall.
Beane, in the same problem solving area of surgery, teaches a surgical port comprising a flexible wall configured to be inserted into an incision ([0040] - "tubular skirt", [0080] - skirt 134); and an optical fiber coupled to the surgical port and positioned on the flexible wall ([0080] – “[t]he optical fibers can also be adhered to the inner or outer walls of skirt 134,” where “adhered to” is considered to mean “on”, figure 13, optical fibers 142). Beane further teaches that the surgical port allows access for an instrument through a sealed opening, where the port both retracts the incision and provides a seal which prevents insufflation gases from escaping during the procedure ([0005]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Bowling and Froggatt by replacing the retractors with the surgical port of Beane in order to enable the system to be used for surgeries which require a sealed incision due to the use of insufflation gases, which would provide the benefit of increased safety during such procedures in view of the further teachings of Bowling.
It would further have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to provide the fiber of Bowling and Froggatt on the flexible wall of the surgical port as taught by Beane, in order to provide an accurate location of the incision boundary rather than separately attaching the fiber to the skin of the patient, where such an 
Regarding claim 10: Bowling, Froggatt and Beane teach the system of claim 9. Bowling further teaches wherein the controller is configured to determine a shape of the incision using the locations of the fixed sensing points (Bowling - [0069], [0071], fiber optic cable 304, figure 8).
Regarding claim 11: Bowling, Froggatt and Beane as combined above teach the fiber optic tracking system of Claim 10, further comprising: a second optical fiber having a plurality of second fixed sensing points located along the length of the second optical fiber (Froggatt - figure 5 - the shape sensing device comprises a plurality of optical fibers - 100, 110, 115  - including at least a second fiber, each comprising a plurality of Bragg gratings or "fixed sensing points") that are positioned on the flexible wall (Beane - [0080] – “[t]he optical fibers can also be adhered to the inner or outer walls of skirt 134,” where “adhered to” is considered to mean “on”, figure 13, optical fibers 142), wherein the second optical fiber: is configured to receive a second optical signal from the light source (Froggatt - column 9, lines 48-67 – each of the three fibers receives a signal); and includes a plurality of second sensing sections arranged along a length of the second optical fiber and configured to modify the second optical signal received by the second optical fiber in response to a deformation of the second optical fiber (Froggatt - column 9, lines 48-67; column 8, lines 18-31; figure 5); and wherein the controller is configured to determine the shape of the incision using the locations of the first fixed sensing points and the second fixed sensing points (Bowling - [0069], [0071]).
Regarding claim 12: Bowling, Froggatt and Beane as combined above teach the system of claim 10, wherein the surgical port includes an outer protrusion coupled to the flexible wall (Beane – inflatable collar 132), further comprising: determining, with the configured controller, a pose of the outer protrusion in the working coordinate system; and determining, with the configured controller (Bowling - [0058], [0063], [0067]; where the surgical port of Beane 
Regarding claim 13: Bowling, Froggatt and Beane as combined above teach the system of claim 12 further comprising: a tracker selectively coupled to the outer protrusion (Bowling – [0058], where the surgical port of Beane comprising inflatable collar 132 has replaced the retractors 104 – see above); determining a pose of the tracker in the working coordinate system (Bowling - [0058], [0063], [0067]); and determining the pose of the outer protrusion based on the pose of the tracker (Bowling - [0058], [0063], [0067]).
Regarding claim 14: Bowling, Froggatt and Beane as combined above teach the fiber optic tracking system of Claim 12, further comprising a display operatively coupled to the controller (Bowling – [0021], [0022]), wherein the controller is configured to determine a pose of a surgical instrument within the working coordinate system, and wherein the display is configured to indicate to a user the pose of the entry relative to the pose of the surgical instrument (Bowling - [0021], [0029], [0039], [0040]).
Regarding claim 21: Bowling, Froggatt and Beane as combined above teach the system of claim 9, wherein the optical fiber is arranged to conform to the incision when the flexible wall of the surgical port conforms to the incision (Beane – figure 13 and [0080], where the fiber of Bowling is attached as taught by Beane – see above).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Froggatt and Beane as applied to claim 9 above, and further in view of He et al. (US PG Pub. No. US 2017/0281281 A1, Oct. 5, 2017) (hereinafter “He”).
Regarding claim 15: Bowling, Froggatt and Beane teach the system of claim 9, including tracking a plurality of elements/boundaries (which may comprise hard tissue) in the surgical field (Bowling – [0028]), where such boundaries are used to prevent damage to the retractors or 
He, in the same field of endeavor, teaches a shape sensing fiber which is secured to the patient outside of the incision and extends into the incision to extend along the hard tissue ([0010], [0059], [0060], [0109]) and tracking the hard tissue relative to the surgical field ([0008], [0011], [0073]-[0074], figure 9).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Bowling, Froggatt and Beane to include to extending the optical fiber through the incision and couple to hard tissue such that an additional fixed sensing point along the length of the optical fiber is fixed relative to the hard tissue, and wherein the controller is configured to determine a location of the second fixed sensing point within the working coordinate system as taught by He in order to provide an additional constraint boundary corresponding to the patient’s hard tissue to prevent injury to the patient in view of the further teachings of Bowling.
Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US PG Pub. No. US 2002/0183594 A1, Dec. 5, 2002) (hereinafter “Beane”) in view of Bowling et al. (US PG Pub. No. US 2014/0276943 A1, Sep. 18, 2014) (hereinafter “Bowling”) and Froggatt et al. (US Patent No. US 7,772,541 B2, Aug. 10, 2010) (hereinafter “Froggatt”).
Regarding claim 24: Beane teaches an integrated device, comprising: a flexible wall configured to define a shape of the incision when the flexible wall is positioned in the incision ([0040] - "tubular skirt", [0080] - skirt 134); one or more optical fibers integrated with the flexible wall and configured to conform to the shape of the flexible wall ([0080], figure 13, optical fibers 142). Beane further teaches that the surgical port allows access for an instrument through a 
Beane does not teach a controller configured to determine the shape of the incision based on data collected using the one or more optical fibers.
Bowling, in the same problem solving area of surgery, teaches a system comprising a controller (navigation computer 26, [0027]) configured to determine the shape of an incision based either on the positions of a plurality of retractors (retractors 104, [0063]-[0064]) or at least one optical fiber (fiber 304, [0068]-[0070]). Bowling further teaches that the tracked incision is used to create a virtual constraint boundary ([0063]-[0064], [0068], [0071]) where such a boundary is used to prevent damage to the retractors or injury to the patient ([0006], [0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Beane by including one or more sensing fibers with the plurality of optical fibers and a controller as taught by Bowling in order to simultaneously perform the functions of wound retraction (where the combined system would replace both retractors 104 and fiber 304) and sealing and incision tracking to enable a system for surgeries which require a sealed incision due to the use of insufflation gases, in view of the further teachings of Beane, which would provide the benefit of increased safety during such procedures in view of the further teachings of Bowling. 
Regarding claim 25: Beane and Bowling as combined above teach the system of Claim 24, wherein the controller is configured to determine a pose of the incision based on the data collected using the one or more optical fibers (Bowling – [0068]-[0071] – “used to determine a position of an object, such as opening 106” and “changes in position in shape sensing coordinate system SS”).
Regarding claim 26: Beane and Bowling as combined above teach the system of Claim 24, wherein the controller is configured to determine a size of the incision based on the data collected using the one or more optical fibers (Bowling – [0063], [0068]-[0071]).
as combined above teach the system of Claim 24, the integrated device comprising an inner ring and an outer ring, wherein the flexible wall extends from the inner ring to the outer ring (Beane – figure 13, ring 136, collar 132).
Regarding claim 28: Beane and Bowling as combined above teach the system of Claim 27, wherein each of the one or more optical fibers extends along the flexible wall from the outer ring to the inner ring (Beane – figure 13, ring 136, collar 132, fibers 142, [0080]).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling et al. (US PG Pub. No. US 2014/0276943 A1, Sep. 18, 2014) (hereinafter “Bowling”) in view of Froggatt et al. (US Patent No. US 7,772,541 B2, Aug. 10, 2010) (hereinafter “Froggatt”) and Bonadio et al. (US PG Pub. No. US 2005/0090717 A1, Apr. 28, 2005) (hereinafter “Bonadio”)
Regarding claim 16: Bowling teaches a method for tracking an incision, comprising: coupling an optical fiber to the surgical incision such that a plurality of fixed sensing points along a length of the optical fiber are fixed relative to the surgical incision ([0068]-[0069], fiber optic cable 304, figure 8). 
While Bowling does not describe in detail the features and configuration of the optical fiber, Bowling does explicitly state that “[t]he flexible shape sensing device 300 including the reflectometer, cable, and other features, and their method of use for determining position are described in U.S. Pat. No. 7,772,541 to Froggatt et al., hereby incorporated by reference.” 
Froggatt et al. teaches providing a light source (column 9, lines 65-67) and an optical fiber having a plurality of fixed sensing points located along a length of the optical fiber (column 9, lines 48-65; figure 5); wherein the optical fiber: is configured to receive an optical signal from the light source (column 9, lines 48-67); and includes a plurality of sensing sections arranged along the length of the optical fiber and configured to modify the optical signal received by the optical fiber in response to a deformation of the optical fiber (column 9, lines 59-61; column 8, lines 18-31); a sensing unit configured to receive a modified optical signal from the optical fiber (column 9, lines 65-67); and a controller operatively coupled to the sensing unit and configured 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system and method of Bowling using the optical fiber, light source, sensing unit, and controller of Froggatt in view of the explicit suggestion of Bowling to do so. 
Further regarding claim 16: While Bowling and Froggatt teach an incision having a plurality of retractors (Bowling – [0063], retractors 104), Bowling and Froggatt are silent on providing a surgical port and inserting the surgical port into the incision. 
Bonadio, in the same problem solving area of surgical ports, teaches providing and inserting a surgical port into an incision ([0181], figs. 7-10). Bonadio further teaches that the use of such a surgical port is desirable because it provides the benefits of protecting the exposed sides of the incised tissue and avoids many common difficulties with prior art retractors including difficulty of use and expense ([0001]-[0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system and method of Bowling and Froggatt by replacing the plurality of retractors of Bowling with the surgical port of Bonadio in order to provide the benefit of protecting the exposed sides of the incised tissue in view of the further teachings of Bonadio. Since Bowling teaches that the retractors “form the opening 106,” and the fiber of Bowling is positioned along the perimeter of the opening 106, the fiber of Bowling would be “positioned along” the flexible wall of the surgical port of Bonadio as combined above.
Regarding claim 17: Bowling, Froggatt and Bonadio teach the method of claim 16. wherein a section of the optical fiber is flexible and coupled to the flexible wall such that the section of the optical fiber conforms to the incision (as combined above, the fiber of Bowling and the flexible wall of Bonadio are each coupled to the skin adjacent the incision, which means that they are at least coupled to one another via the skin of the incision), the method further 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to couple the flexible optical fiber to the flexible wall of the surgical port rather than directly to the skin, in order to allow the skin to remain protected by the flexible wall in view of the teachings of Bonadio ([0186]).
Regarding claim 18: Bowling, Froggatt and Bonadio teach the method of claim 17, wherein the surgical port includes an outer protrusion coupled to the flexible wall (Bonadio - proximal ring 4), further comprising: determining, with the configured controller, a pose of the outer protrusion in the working coordinate system; and determining, with the configured controller (Bowling - [0058], [0063], [0067]; where the surgical port of Bonadio comprising proximal ring 4 has replaced the retractors 104 – see above), a pose of an entry to the incision in the working coordinate system using the pose of the outer protrusion (Bowling - [0058], [0063], [0067]).
Regarding claim 19: Bowling, Froggatt and Bonadio teach the method of claim 18, further comprising: coupling a tracker to the outer protrusion (Bowling – [0058], where the surgical port of Bonadio comprising proximal ring 4 has replaced the retractors 104 – see above); determining a pose of the tracker in the working coordinate system (Bowling - [0058], [0063], [0067]); and determining the pose of the outer protrusion based on the pose of the tracker (Bowling - [0058], [0063], [0067]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Froggatt and Bonadio as applied to claims 9 and 16 above, and further in view of He et al. (US PG Pub. No. US 2017/0281281 A1, Oct. 5, 2017) (hereinafter “He”).
Regarding claim 20: Bowling, Froggatt and Bonadio teach the method of claim 16, including tracking a plurality of elements/boundaries (which may comprise hard tissue) in the surgical field (Bowling – [0028]), where such boundaries are used to prevent damage to the retractors or injury to the patient ([0006], [0010]), but do not teach extending the optical fiber through the incision and coupling the optical fiber to hard tissue such that an additional fixed sensing point along the length of the optical fiber is fixed relative to the hard tissue, and determining a location of the second fixed sensing point within the working coordinate system.
He, in the same field of endeavor, teaches a shape sensing fiber which is secured to the patient outside of the incision and extends into the incision to extend along the hard tissue ([0010], [0059], [0060], [0109]) and tracking the hard tissue relative to the surgical field ([0008], [0011], [0073]-[0074], figure 9).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Bowling, Froggatt and Bonadio to include to extending the optical fiber through the incision and coupling the optical fiber to hard tissue such that an additional fixed sensing point along the length of the optical fiber is fixed relative to the hard tissue, and determining a location of the second fixed sensing point within the working coordinate system as taught by He in order to provide an additional constraint boundary corresponding to the patient’s hard tissue to prevent injury to the patient in view of the further teachings of Bowling.
Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 9-15 have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793